Citation Nr: 0828453	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-37 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
emergency transportation and medical services the veteran 
received from "Air Evac Lifeteam EMS, Inc." on April 18, 
2005.


REPRESENTATION

Appellant represented by:	Joy Johncox, agent


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The veteran reportedly served on active duty from November 
1971 to May 1972. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 decision 
of the Memphis, Tennessee VAMC. 

On his VA form 9, received in November 2006, the veteran 
requested a personal hearing.  However, according to a 
subsequent correspondence dated in February 2007, the veteran 
checked the box indicating that he wished to withdraw his 
hearing request.  


REMAND

The evidence shows that on April 18, 2005, the veteran was 
air-lifted by Air Evac Lifeteam from one private hospital to 
another on account of 2nd and 3rd degree burns, covering 
approximately 15 percent of his body.  The veteran was 
apparently asleep in his car when a fire ensued.  According 
to a "Physician Certification Statement/Medical Necessity 
for all Medical Transport," a box was checked indicating 
that during transport on April 18, 2005, the patient's 
condition required critical care life support and monitoring 
by an "ALS" crew with an attending registered nurse 
present.  It was also noted that intravenous medications were 
administered, and that the health care institution in which 
the patient was located did not have a burn unit.  The 
veteran filed a claim for payment or reimbursement for the 
expenses incurred as a result of the air transport and 
medical treatment rendered.  

The VAMC in Memphis denied the veteran's claim in July 2006 
on the basis that a medical emergency did not exist; in other 
words, care and services were not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 
2007) and 38 C.F.R. §§ 17.1000-1008 (2007).  The veteran 
appealed the July 2006 determination.  According to the 
October 2006 statement of the case, the VAMC denied the claim 
on the basis that VA facilities were available on April 18, 
2005.  

On review, the Board finds that further development is 
necessary.  First, the events leading up to, and subsequent 
to the medical treatment provided by Air Evac are unclear.  
Thus, the Board finds that the treatment records from both 
the sending and receiving hospitals must be obtained.  The 
evidence reflects that the veteran was transported from Ark 
Methodist Hospital in Paragould, Arkansas to the Regional 
Medical Center in Memphis, Tennessee.  

Further, according to the veteran's notice of disagreement 
received in August 2006, he believes that his condition was 
emergent, explaining that he needed to be transferred to the 
nearest facility with a Burn Unit.  The veteran indicated 
that the closest facility with a Burn Unit was the Regional 
Medical Center in Memphis, Tennessee.  On his substantive 
appeal, received in November 2006, the veteran indicated that 
the VA Medical Center in Memphis does not have a Burn Unit.  
Clarification is needed as to whether a VA facility was 
feasibly available to treat the veteran's burns. 

Finally, the current record does not contain a medical 
opinion which addresses whether the veteran's condition on 
April 18, 2005 required emergent treatment.    

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the VAMC 
should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of entitlement to payment or 
reimbursement of the cost of emergency 
transportation and medical services the 
veteran received from "Air Evac Lifeteam 
EMS, Inc." on April 18, 2005.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing; and

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency.

2.  The VAMC should clarify whether the 
veteran has coverage under a health-plan 
contract for payment or reimbursement in 
whole, or in part, for the treatment in 
question.  

3.   The VAMC should clarify whether a VA 
or other government facility was feasibly 
available to treat the veteran's 2nd and 
3rd degree burns on April 18, 2005.

4.  After obtaining the necessary 
authorizations, the VAMC should request 
all medical records dated on April 18, 
2005 and thereafter pertaining to 
treatment for 2nd and 3rd degree burns 
from Ark Methodist Hospital in Paragould, 
Arkansas, and the Regional Medical Center 
in Memphis, Tennessee.  

5.  Thereafter, the VAMC should forward 
the veteran's duplicate Consolidated 
Health Record (CHR) to an appropriate VA 
physician for review and an opinion 
responding to the following question:

Were the transportation and medical 
services provided to the veteran on April 
18, 2005 by Air Evac Lifeteam EMS 
rendered in a medical emergency?  In this 
regard, was the treatment of such a 
nature that delay in obtaining the 
treatment would have been hazardous to 
life and health? 

The CHR must be made available to and be 
reviewed by the examiner in conjunction 
with rendering the opinion.  The examiner 
must indicate in the opinion that the 
claims file was reviewed.  The rationale 
for all opinions must be provided.

6.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment or reimbursement for the cost of 
emergency transportation and medical 
services the veteran received from Air 
Evac Lifeteam EMS, Inc. on April 18, 
2005.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




